Citation Nr: 1116362	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-48 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Evaluation of multiple level disc protrusion and compression fracture of T6 and T8, with mid-back sensory neuropathy, rated as 20 percent disabling prior to March 5, 2008.

2.  Evaluation of multiple level disc protrusion and compression fracture of T6 and T8, with mid-back sensory neuropathy, currently rated as 10 percent disabling.

3.  Whether a separate evaluation is warranted for neurologic deficits relating to service-connected multiple level disc protrusion and compression fractures.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1997 until December 2007.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a rating decision of September 2008, the RO granted service connection for multiple level disc protrusion and compression fracture of T6 and T8, with mid-back sensory neuropathy, and awarded the Veteran a 20 percent rating effective December 15, 2007 and a 10 percent rating effective March 5, 2008.

Range of Motion

On VA examination in March 2008, the examiner commented that the Veteran had pain on motion of the back.  He further stated the Veteran had pain "all the time," and in reporting the Veteran's level of limitation of motion of the thoracolumbar spine said that "[a]ll motions of the thoracolumbar spine as tested are painful."    

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2010).

In order to properly adjudicate the claim on appeal, the Board requires that the degree of motion at which pain begins must be indicated.  If pain is present throughout motion, this should be clearly stated by the VA examiner.

Neurologic Symptoms

On neurologic examination in May 2008, it was noted that the Veteran had symptoms which may be related to the median nerve, the ulnar nerve, or could be the result of brachial plexopathy occurring on an intermittent basis.  The examiner opined that given the uncertain localization of the Veteran's peripheral nerve syndrome, it was recommended that the Veteran be evaluated further with nerve conduction studies.  Such a study was arranged, but was subsequently canceled by the Veteran.

For claims in which symptoms of a neurologic defect have been claimed or found, 38 C.F.R. § 4.120 dictates that neurological conditions and convulsive disorders are to be rated in proportion to the impairment of motor, sensory or mental function.  38 C.F.R. § 4.120 (2010).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.

A follow-up examination, sufficient to discern what neurologic deficits are related to the Veteran's service-connected back disability, must be scheduled by the RO.  The Veteran is informed that if he fails to report, the determination will be based on the record, even if that record is inadequate.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is to be scheduled for VA examination of the spine.  The examiner is to evaluate the Veteran's range of motion and specifically indicate at what degree of motion pain begins.  In addition, the examiner should identify if pain limits motion.

2.  VA examination of the Veteran's neurologic functioning is to be arranged, and the Veteran is to be informed that the purpose of the examination is to insure that he is properly compensated for his service-connected disabilities.  The examiner is to report the nature and extent of the Veteran's neurologic abnormalities and whether such abnormalities are associated with service-connected multiple level disc protrusion and compression fractures of T6 and T8.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


